Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the items of the merchandise marked “A” consist of figures or articles, composed wholly or in chief value of papier máché, the same in all material respects as those the subject of Abstract 56975, the claim at 25 percent under paragraph 1403 as manufactures of papier máché, not specially provided for, was sustained. The items marked “B,” stipulated to consist of articles, composed wholly or in chief value of wood, the same (except the component material of chief value) as the merchandise involved in said Abstract 56975, were held dutiable at 33^4 percent under paragraph 412 as manufactures, composed wholly or in chief value of wood, not specially provided for.